Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 6, 2022

                                     No. 04-21-00311-CV

IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., MINOR CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

        On January 12, 2022, we issued a memorandum opinion and judgment in this Anders
appeal, affirming the trial court’s judgment. On January 27, 2022, the pro se appellant timely
filed a motion for rehearing, and, on March 1, 2022, we denied the motion. On April 1, 2022,
the pro se appellant filed a motion for extension. Our plenary power over this appeal expired on
March 31, 2022. See TEX. R. APP. P. 19.1(b). Therefore, we no longer have jurisdiction to grant
an extension. See id. R. 19.3.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court